El Juez Asociado Sr. del Toro,
emitió la opinión del . tribunal.
- La presenté es una acción sobre cobro de dinero por indem-nización de daños y perjuicios. En la demanda se alega, en resumen, que la demandante tenía arrendada y vivía una habitación de una casa de la propiedad del demandado, si-tuada en el piso alto de la misma, y que la demandante para bajar al patio de-la casa tenía que usar de una escalera que se encontraba, con conocimiento del dueño, en muy mal estado. Que el 11 de junio de 1911, la demandante comenzó á bajar *25•por elidía escalera y al pisar el primer peldaño, éste se rom-pió y la demandante cayó a tierra desde nnos tres metros •de altura, sufriendo fuertes contusiones que le hicieron guar-dar cama y le ocasionaron dolores físicos y pérdida de tra-bajo productivo. La demandante fija los daños y perjuicios .sufridos en la suma de dos mil pesos.
El demandado en su contestación alegó que la acción ejerci-tada por la demandante había prescrito, negó los hechos esen-ciales de la demanda que podían perjudicarle y expuso, como materia nueva, en resumen, que la demandante el 5 de abril ■de 1911 tuvo una acalorada disputa con motivo de unas aves -de corral y que, irritada por la polémica, trató de bajar rápi-damente por la escalera en cuestión que se hallaba entonces •mojada por la lluvia, y resbaló y cayó. Y que la escalera había sido recompuesta y se encontraba en buen estado en la época del accidente.
Celebrada la vista el 28 de abril de 1913, la Corte de Dis-trito de Mayagüez dictó sentencia, el 15 de mayo de 1913, declarando sin lugar la demanda con imposición de las costas, desembolsos y honorarios de abogado a la demandante. Y contra esa sentencia, la demandante interpuso el presente recurso de apelación.
En su relación del caso y opinión, la corte sentenciadora analiza la prueba de ambas partes y concluye diciendo:
“La corte ha estudiado y comparado las declaraciones contradic-torias de los testigos de ambas partes sobre este punto, es decir, sobre la forma en que ocurrió la caída de la demandante y ha llegado a la conclusión de que la caída sufrida por la demandante, no fué en la forma que ella y sus testigos han declarado, sino en la forma que han declarado los testigos del demandado, Nicolás Guardiola y María Irizarry; es decir, que la demandante, al bajar la escalera precipita-damente y estando mojada dicha escalera por haber llovido ese día, resbaló de sus propios piés y cayó al patio desde una altura de dos -o tres varas.”
La demandante en su alegato presenta como única cues-tión file derecho la de que la sentencia dictada es contraria *26a la evidencia practicada y está basada en conclusiones arbi-trarias, habiendo la corte. procedido para llegar a ellas con apasionamiento, malicia y predisposición en contra de la de-mandante.
Hemos estudiado .cuidadosamente las alegaciones y las pruebas. Estas resultaron completamente contradictorias. Las hemos analizado y no hemos podido encontrar indicio alguno de que la corte sentenciadora actuara movida por pasión, prejuicio o parcialidad al apreciarlas. La versión aceptada por la corte sobre la manera en que ocurrió el acci-dente, tomada de la prueba del demandado, nos parece mucho más lógica que la versión sostenida por la prueba de la de-mandante.
En tal virtud, debe declararse sin’ lugar el recurso y con-firmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wqlf, Aldrey y Hutchison.
Presentada -petición de apelación para ante la Corte Su-prema de los Estados Unidos, fué ésta denegada en julio 21, 1914.